Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on FormS-1 of Compass Energy Holdings, Inc. of our report dated February24, 2010, on the financial statements of Compass Energy Holdings, Inc. for the periods ended November30, 2009 and for the period August7, 2009 (inception) to November30, 2009, included on FormS-1, herein, and to the reference to our firm under the heading “Experts” in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida May 21, 2010 ch Street Suite 107 • Boca Racon, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermanqpa5.com • info@bermancpas.com Registered With the PCAOB • Member AlCPA Center for Audit Quality Member American Institute of Certified Public Accountants MembeT Florida Institute of Certified Public Accountants
